61978: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61978


Short Caption:BYRD UNDERGROUND, LLC VS. ANGUAR, LLC (NRAP 5)Classification:Original Proceeding - NRAP 5 - U.S. Bankruptcy Court


Lower Court Case(s):NONECase Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:05/05/2014 at 1:30 PMOral Argument Location:Carson City


Submission Date:05/05/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantByrd Underground, LLCEric B. Zimbelman
							(Peel Brimley LLP/Henderson)
						


AppellantWells Cargo, Inc.Daniel T. Foley
							(Foley & Oakes, PC)
						M. Nelson Segel


RespondentAngaur, LLCCraig S. Dunlap
							(Fennemore Craig Jones Vargas/Las Vegas)
						


RespondentBalaji Properties Investment, LLCCraig S. Dunlap
							(Fennemore Craig Jones Vargas/Las Vegas)
						


RespondentUS Bank National AssociationRachel E. Donn
							(Meier & Fine, LLC)
						Glenn F. Meier
							(Meier & Fine, LLC)
						James Patrick Shea
							(Shea & Carlyon, Ltd.)
						



14-25862: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/25/2012Filing FeeFiling Fee due.


10/25/2012Order/IncomingFiled Order Certifying Question to Nevada Supreme Court. Received from U.S. Bankruptcy Court for the District of Nevada and the Honorable Bruce T. Beesley, U.S. Bankruptcy Judge.12-33863




11/02/2012Order/ProceduralFiled Order Directing Submission of Filing Fee. Appellants and respondents shall each tender to the clerk of this court, within 11 days from the date of this order, the sum of $125, representing half of the filing fee.12-34662




11/05/2012Filing FeeFiling Fee Paid. $125.00 from Peel & Brimley check no. 25455.


11/09/2012Filing FeeFiling Fee Paid. $125.00 from Fennemore Craig, P.C.  Check No. 4126.


03/22/2013Order/ProceduralFiled Order Accepting Certified Questions and Directing Briefing. Appellant shall have 45 days from the date of this order to file and serve an opening brief. Respondent shall have 30 days from the date when the opening brief is served to file and serve an answering brief. Appellant shall then have 20 days from the date when the answering brief is served to file and serve any reply brief. The parties are further directed to prepare and file a joint appendix containing certified copies of any relevant portion of the Bankruptcy Court record. The appendix shall be filed no later than the date when the opening brief is filed.13-08572




04/30/2013MotionFiled Stipulation Stipulation for Extension of Time.  May 20, 2013.13-12626




04/30/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Breif Due May 20, 2013.13-12629




05/20/2013BriefFiled Lien Claimants' Opening Brief.13-14847




05/20/2013AppendixFiled Joint Appendix Volume 1.13-14849




05/20/2013AppendixFiled Joint Appendix Volume 2.13-14852




05/20/2013AppendixFiled Joint Appendix Volume 3.13-14853




05/20/2013AppendixFiled Joint Appendix Volume 4.13-14854




05/20/2013AppendixFiled Joint Appendix Volume 5.13-14855




05/20/2013AppendixFiled Joint Appendix Volume 6.13-14856




05/20/2013AppendixFiled Joint Appendix Opening Brief Joint Appendix Volume 7 - A13-14859




05/20/2013AppendixFiled Joint Appendix Opening Brief Joint Appendix Volume 813-14860




05/22/2013AppendixReceived Joint Appendix. (Binder with color copies of photos already filed in appendix)


06/05/2013MotionFiled Motion to Amend Service List to Include Meier & Fine, LLC As Counsel For U.S. Bank, National Association.13-16409




06/19/2013MotionFiled Motion for Clarification of the Briefing Schedule.13-17994




06/20/2013BriefFiled Respondents' Answering Brief.13-18124




06/21/2013MotionFiled Appellants' Conditional Non-Opposition to US Bank National Association's Motion for Clarification of the Briefing Schedule.13-18326




07/09/2013Order/ProceduralFiled Order Granting Motions to Amend Service List and for Clarification of Briefing Schedule. Respondent US Bank National Association has filed an unopposed motion to amend the service list to include the law firm of Meier & Fine, LLC as counsel of record.  Having considered the motion, we grant it, and direct the clerk of this court to amend this court's docket for this matter to add Meier & Fine, LLC as counsel for US Bank National Association.  US Bank National Association shall have five days from this order's date to inform this court whether Shea & Carlyon, Ltd. remains as additional counsel of record for US Bank National Association in this matter.  We grant US Bank National Association's unopposed motion for clarification of the briefing schedule as follows.  US Bank National Association shall have 11 days from the date of this order to file and serve its answering brief.  Appellants shall have 20 days from service of US Bank National Association's answering brief to file and serve any reply brief(s).13-19956




07/12/2013Notice/IncomingFiled Notice that Shea & Carlyon, Ltd. Does Not Remain As Counsel.13-20570




07/19/2013BriefFiled Answering Brief -Respondent, US Bank National Association's Reply Brief.13-21302




08/06/2013MotionFiled Unopposed Motion for Extension of Time for Filing Reply Brief (First Request).13-23079




08/06/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due: August 15, 2013.13-23092




08/15/2013BriefFiled Appellants' Joint Reply Brief.13-24107




08/15/2013Case Status UpdateBriefing Completed/To Screening.


12/26/2013Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.13-39278




02/27/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled Monday, May 5, 2014, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.14-06544




04/21/2014Notice/OutgoingIssued Oral Argument Reminder Notice14-12822




05/05/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


08/07/2014Opinion/DispositionalFiled Authored Opinion. "Questions answered in part." Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 62. EN BANC14-25862




09/02/2014RemittiturIssued Notice in Lieu of Remittitur14-28695




09/02/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed